18‐632‐cv 
     Molina v. City of Rochester 
                                                                                                     
                                UNITED STATES COURT OF APPEALS 
                                    FOR THE SECOND CIRCUIT 
                                                           
                                             SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.   
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS 
     PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE 
     PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A 
     SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE 
     (WITH  THE  NOTATION  ASUMMARY  ORDER@).    A  PARTY  CITING  TO  A 
     SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT 
     REPRESENTED BY COUNSEL.   
      
 1         At a stated term of the United States Court of Appeals for the Second Circuit, 
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the 
 3   City of New York, on the 26th day of March, two thousand nineteen. 
 4    
 5           PRESENT:  PIERRE N. LEVAL, 
 6                            RAYMOND J. LOHIER, JR., 
 7                                    Circuit Judges, 
 8                            LEWIS A. KAPLAN,* 
 9                                    District Judge. 
10                             
11            
12           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
13           RICHARD MOLINA, 
14    
15                           Plaintiff‐Appellant, 
16    
17                     v.                                                          No. 18‐632‐cv 
18                                                                              
19           CITY OF ROCHESTER, 


     * Judge Lewis A. Kaplan, of the United States District Court for the Southern District of 
     New York, sitting by designation. 
      
 1          
 2                      Defendant‐Appellee, 
 3          
 4         COMMISSIONER PAUL HOLAHAN, 
 5         Individually and in His Official Capacity as 
 6         Commissioner of the Department of 
 7         Environmental Services of the City of Rochester, 
 8         THEO MAXEY, CHARLES LUNDY, THOMAS 
 9         BELKNAP, BAR MEESH, KAREN SIMONI, 
10         NORMAN JONES, Individually and in their 
11         official capacities as Officers of Defendant City of 
12         Rochester, 
13                        
14                          Defendants. 
15         ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
16         FOR APPELLANT:                                            JOHN M. REGAN, JR., Rochester, 
17                                                                   NY. 
18    
19         FOR APPELLEE:                                      JOHN M. CAMPOLIETO, Office of 
20                                                            the Corporation Counsel, City 
21                                                            of Rochester, Rochester, NY. 
22          
23         Appeal from a judgment of the United States District Court for the 

24   Western District of New York (Jonathan W. Feldman, Magistrate Judge). 

25         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

26   AND DECREED that the judgment of the District Court is AFFIRMED.   

27         Richard Molina appeals from a judgment of the District Court (Feldman, 

28   M.J.) dismissing his claims against the City of Rochester for disability 


                                                   2
 1   discrimination and retaliation under the Americans with Disabilities Act, as 

 2   amended (ADA) and New York State Human Rights Law (NYSHRL).    We 

 3   assume the parties’ familiarity with the facts and record of the prior proceedings, 

 4   to which we refer only as necessary to explain our decision to affirm. 

 5         On appeal, Molina challenges three conclusions of the District Court: (1) 

 6   Molina was not disabled after he returned to work in January 2012; (2) Molina 

 7   did not show the existence of an accommodation that would allow him to 

 8   perform the essential functions of his employment; and (3) Molina did not 

 9   produce evidence sufficient to show discrimination or retaliation.    We need not 

10   decide the first challenge — whether the District Court erred in determining that 

11   Molina was disabled after January 2012.    Even assuming Molina was disabled 

12   after that date, his claims fail as a matter of law.1 

13         First, Molina “bears the burdens of both production and persuasion as to 

14   the existence of some accommodation that would allow [him] to perform the 

15   essential functions of [his] employment.”    McBride v. BIC Consumer Prods. 




       We note that Molina has not argued that the District Court erred by dismissing his 
     1

     NYSHRL claims for the same reasons as his ADA claims. 

                                                 3
 1   Mfg. Co., 583 F.3d 92, 97 (2d Cir. 2009); see also Shannon v. N.Y.C. Transit Auth., 

 2   332 F.3d 95, 100 (2d Cir. 2003); 29 C.F.R. § 1630.2(n)(1).    Molina failed to provide 

 3   such evidence of a reasonable accommodation, which “may include, inter 

 4   alia, modification of job duties and schedules, alteration of the facilities in which 

 5   a job is performed, acquisition of devices to assist the performance of job duties, 

 6   and, under certain circumstances, reassignment to a vacant position.”    McBride, 

 7   583 F.3d at 97 (quotation marks omitted); see 42 U.S.C. § 12111(9)(B).    In 

 8   particular, we agree with the District Court that Molina failed to identify a 

 9   reasonable accommodation that would allow him to perform the essential 

10   functions of his job, or to “demonstrate the existence, at or around the time when 

11   accommodation was sought, of an existing vacant position to which [he] could 

12   have been reassigned.”    McBride, 583 F.3d at 97–98; see Joint App’x 134–40.   

13   Molina counters that a reasonable accommodation would have been to assign 

14   him to part‐time or modified work schedules, trash routes, or less physically 

15   demanding recycling routes.    But Molina produced no evidence that (and does 

16   not describe how) he would be able to complete the essential functions of his job 

17   even with any of his proposed accommodations.    His failure to accommodate 


                                               4
 1   claim thus fails as a matter of law.    See Borkowski v. Valley Cent. Sch. Dist., 63 

 2   F.3d 131, 140 (2d Cir. 1995); 29 C.F.R. § 1630.2(o). 

 3         Next, Molina argues that the District Court erred in granting summary 

 4   judgment on his discrimination and retaliation claims based on his three‐day 

 5   suspension in 2009 and later termination.    As evidence of discriminatory or 

 6   retaliatory intent, Molina relies on (1) the temporal proximity between his 

 7   placement on light duty on January 2, 2009, and his suspension the following 

 8   business day on January 5, 2009, and (2) the City’s failure to engage with him in 

 9   an interactive process to identify a potential reasonable accommodation.    In 

10   response, the City explains that the 2009 suspension and later termination 

11   resulted from Molina’s numerous disciplinary infractions, several of which pre‐

12   date the time of his first injury in late 2008. 

13         “A plaintiff can indirectly establish a causal connection to support a 

14   discrimination or retaliation claim by showing that the protected activity was 

15   closely followed in time by the adverse employment action.”    Gorzynski v. 

16   JetBlue Airways Corp., 596 F.3d 93, 110 (2d Cir. 2010) (quotation marks omitted).   

17   In addition, we have recognized that “an employer’s failure to engage in a good 


                                                 5
 1   faith interactive process [to identify a reasonable accommodation] can be 

 2   introduced as evidence tending to show disability discrimination.”    Sheng v. 

 3   M&T Bank Corp., 848 F.3d 78, 87 (2d Cir. 2017); see McBride, 583 F.3d at 101.   

 4   However, temporal proximity alone is “insufficient to satisfy [plaintiff’s] 

 5   burden” at the third stage of the McDonnell Douglas analysis.    El Sayed v. 

 6   Hilton Hotels Corp., 627 F.3d 931, 933 (2d Cir. 2010).    Here, in light of his 

 7   prolific and longstanding disciplinary record, Molina has not adduced sufficient 

 8   evidence for a reasonable jury to conclude that the City suspended or terminated 

 9   him for discriminatory or retaliatory reasons rather than as a result of his 

10   disciplinary problems. 

11         Finally, for the same reasons stated above, even assuming without 

12   deciding that an ADA mixed‐motive discrimination claim under the framework 

13   in Price Waterhouse v. Hopkins, 490 U.S. 228 (1989) is still viable after Gross v. 

14   FBL Fin. Servs., Inc., 557 U.S. 167 (2009), Molina has not produced evidence 

15   warranting a shift in burden under Price Waterhouse.    See Sista v. CDC Ixis N. 

16   Am., Inc., 445 F.3d 161, 173–74 (2d Cir. 2006) (“[T]o warrant a mixed‐

17   motive burden shift, the plaintiff must be able to produce a smoking gun or at 


                                                6
1   least a thick cloud of smoke to support his allegations of discriminatory 

2   treatment.” (quotation marks omitted)). 

3         We have considered Molina’s remaining arguments and conclude that 

4   they are without merit.    For the foregoing reasons, the judgment of the District 

5   Court is AFFIRMED. 

6                                         FOR THE COURT:   
7                                         Catherine O=Hagan Wolfe, Clerk of Court   




                                             7